Case 1:21-cv-02070-JPB Document 15-2 Filed 06/14/21 Page 1 of 3




                                                                  E
                                                                  X
                                                                  H
                                                                   I
                                                                  B
                                                                   I
                                                                  T


                                                                  A
               Case 1:21-cv-02070-JPB Document 15-2 Filed 06/14/21 Page 2 of 3

Exhibit Re: Photography Ban (voted ballots)




                                                 Martin Luther King Voting 1964
Women Voting in Wyoming 1870




President Taft Voting 1908
                                                 Ronald Reagan Voting 1980




                                                 George W. Bush Voting 2000
Eisenhower Voting 1952
               Case 1:21-cv-02070-JPB Document 15-2 Filed 06/14/21 Page 3 of 3




Hillary Clinton Voting 2016
                                                 Cobb County Audit Nov. 2020




2008 Franken-Coleman Recount Ballot
                                                 Florida Recount 2000




                                                 1916 Primary Ballot
Franken-Coleman 2008 “Lizard People Ballot”
